403 F.2d 718
BANKERS COMMERCIAL LIFE INSURANCE COMPANY et al., Appellants,v.AMERICAN HOSPITAL ASSOCIATION et al., Appellees.
No. 25947.
United States Court of Appeals Fifth Circuit.
December 3, 1968.
Rehearing Denied January 21, 1969.

Appeal from the United States District Court for the Northern District of Texas; Sarah Tilghman Hughes, Judge.
G. H. Kelsoe, Jr., Dallas, Tex., for appellants.
Otis B. Gary, Dallas, Tex., James L. Kurtz, Mason Fenwick & Lawrence, Washington, D. C., Wynne Jaffe & Tinsley, Dallas, Tex., for appellees.
Before JONES and COLEMAN, Circuit Judges, and CHOATE, District Judge.
PER CURIAM:


1
The American Hospital Association prevailed in the district court in a trade mark infringement action against Bankers Commercial Life Insurance Company, which has appealed from the injunctive judgment against it. The district court found that the Blue Crown mark used by Bankers in connection with its hospital service plan infringed upon the registered and protected Blue Cross and Blue Shield marks of American. American Hospital Association v. Bankers Commercial Life Insurance Company, N.D.Tex. 1967, 275 F. Supp. 563. The findings of the district court find support in the record and the legal principles applied are correct. We find no error in the judgment and it is


2
Affirmed.